Opinion issued May 19, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00110-CV
                            ———————————
                         JAMES WILLIAMS, Appellant
                                         V.
                        PATRICK CUBA, SR., Appellee



                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-31241



                        MEMORANDUM OPINION

      Appellant, James Williams, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013), 101.0411 (West
Supp. 2014); Order Regarding Fees Charged in the Supreme Court, in Civil Cases

in the Courts of Appeals, and before the Judicial Panel on Multi-district Litigation,

Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). After being notified that this

appeal was subject to dismissal, appellant did not adequately respond. See TEX. R.

APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




                                         2